DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Response to Restriction/Election Requirement filed 31 May 2022 for the application filed 14 April 2020. Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (CIP of 16/259,705, filed 28 January 2019; PRO 62/623,059, filed 29 January 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Election/Restrictions
Applicant’s elections without traverse of Invention I, Claims 1-13, drawn to a method of separating at least one small molecule from a sample, in the reply filed on 15 April 2022, and the mobile phase being difluoroacetic acid, the stationary phase being superficially porous, and the stationary phase being polymeric polystyrenedivinyl benzene in the reply filed 31 May 2022, are acknowledged.
This application is in condition for allowance except for the presence of Claims 14-21 directed to Inventions II and III directed to a kit and a method of purifying difluoroacetic acid, respectively, non-elected without traverse.  Accordingly, Claims 14-21 have been cancelled.

Claim Interpretation
	The claims recite “small molecule”. The Specification defines “small molecule” in p0086 to refer to “a low molecular weight (i.e., under 900 daltons), organic compound that can be either biological or synthetic in origin. Some examples of small molecules include, but are not limited to 2,6-Dimethylaniline, Toluidine, 4-Chloro-N-methylaniline, Histidine, 2-Chloro-E-nitroaniline, Thiamine, Tryptophan, Guanosine-5’-monophosphate (G5MP), Thymidine-5’-monophaste (sic) (T5MP), and Niflumic Acid”.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1: “injecting the sample containing the at least one small molecule…”;
Claim 9: “detecting the at least one small molecule with a mass spectrometer”; and
Claim 10: “further comprising generating small molecule ions from the separated at least one small molecule”.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a method of isolating/separating small molecule analytes from a sample using a difluoroacetic acid (DFA)-based mobile phase through a chromatography column. The closest prior art include LAUBER et al. (2015/0316515 A1), which discloses the use of DFA in mobile phase for the separation of analytes in a sample, and YAMAMOTO et al. (Talanta 127, 2014, pg. 219-224), which discloses the use of DFA for the separation of basic analytes using liquid chromatography and electrospray ionization-mass spectrometry. However, it is noted that LAUBER discloses such DFA use for large molecules, e.g., proteins, and YAMAMOTO discloses the use of 98% purity DFA, which is differentiated from the claimed DFA having less than 100 ppb of any individual purity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777